SMITH, Justice, for the Court.
Mrs. Dora S. Smith, a teacher, was discharged by the Magee Attendance Center, a public school. She was granted a hearing under the provisions of Mississippi Public School Fair Dismissal Act [Mississippi Code Annotated section 37-9-101 — 113 (1972)]. The District refused to rescind her dismissal and Mrs. Smith appealed to the chancery court. After a trial de novo in that court, as provided in the Act, a decree was entered affirming the action of the Magee Attendance Center. From that decree Mrs. Smith has appealed here. Meanwhile, this Court decided Board of Trustees of Pass Christian Separate School District v. Acker, 326 So.2d 799 (Miss.1976), in which the provision in the Fair Dismissal Act for a Trial De Novo in the chancery court on appeal from the action of a public school administrative body was declared unconstitutional. The present case is controlled by the decision in the Acker case, and authorities there cited, and must be reversed and remanded to the chancery court so that the court may determine from the record made at the administrative hearing whether the action of the school district (1) was supported by substantial evidence, (2) was arbitrary or capricious, (3) was beyond the power of the administrative agency to make, or (4) violated some statutory or constitutional right of the complaining party.
REVERSED AND REMANDED.
GILLESPIE, C. J., and PATTERSON and INZER, P. JJ., and ROBERTSON, SUGG, WALKER, BROOM and LEE, JJ., concur.